Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about June 26, 2006, which granted defendant’s motion to suppress physical evidence and statements, unanimously reversed, on the law, the motion denied, and the matter remanded for further proceedings.
In a crime-prone area at night, police officers saw defendant running and repeatedly adjusting what appeared to be a large hard object at his waistband, suggestive of a firearm. These observations justified, at least, a common-law inquiry (see e.g. Matter of Jamaal C., 19 AD3d 144, 145 [2005]), and the record does not support the hearing court’s conclusion that only a request for information would have been permissible. Defendant’s ensuing flight escalated the encounter and provided reasonable suspicion of criminality justifying pursuit (see People v Pines, 281 AD2d 311 [2001], affd 99 NY2d 525 [2002]). Therefore, the weapon that defendant discarded in the course of his flight, and his postarrest statements, were lawfully obtained. Concur—Tom, J.P., Mazzarelli, Saxe, Nardelli and Kavanagh, JJ.